--------------------------------------------------------------------------------

OMNIBUS PROMISSORY NOTE

 

 Scottsdale, Arizona

 June 29, 2017

 

FOR VALUE RECEIVED, the undersigned, Northsight Capital, Inc., a corporation
with an address of 7580 East Gray Rd., Suite 103, Scottsdale, AZ 85260
(hereinafter referred to as the “Maker”), hereby promises to pay to the order of
John Lemak IRA Rollover (Texas Capital Bank Custodian), with a mailing address
of 2828 Routh St., Dallas Texas (“Holder”), the sum of ONE HUNDRED FORTY
THOUSAND DOLLARS ($140,000).  

 

Important Explanatory Note: Holder acknowledges and agrees that: (i) this
omnibus promissory note consolidates and supersedes certain promissory notes
issued by the Maker in favor of the Holder prior to the date hereof in the
aggregate principal amount of $140,000 (see schedule A hereto) and (ii) that the
principal amount of this promissory note ($140,000), represents the entire
amount of all indebtedness owing by the Maker to the Holder as of the date
hereof.

 

All outstanding principal sums shall be paid by Maker, as set forth below. The
entire balance of outstanding principal and other fees and charges shall be due
and payable on the earlier of (i) an Event of Default (as defined below) or (ii)
October 1, 2017 (the “Maturity Date). There shall be no prepayment penalty.  

 

The unpaid principal balance from time to time outstanding under this note shall
be non-interest bearing.  

 

Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors. If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.  

 

Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note. Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.  

 

Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice. No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy. Acceptance by Holder of any payment after demand shall not
be deemed a waiver of such demand. A waiver on one occasion shall not operate as
a bar to or waiver of any such right or remedy on any future occasion. 

 

This instrument contains the entire agreement among Maker and Holder with
respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof. This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.

 

This instrument shall be governed by Arizona law, without regard to the conflict
of laws provisions thereof. For purposes of any action or proceeding involving
this note, Maker and Holder hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and consent to any
order, process, notice of motion or other application to or by any of said
courts or a judge thereof being served within or without such court’s
jurisdiction by registered mail or by personal service, provided a reasonable
time for appearance is allowed (but not less than the time otherwise afforded by
any law or rule), and waives any right to contest the appropriateness of any
action brought in any such court based upon lack of personal jurisdiction,
improper venue or forum non conveniens.

 

This Note shall inure to the benefit of Holder’s successors and assigns. In
order to secure the fulfillment of Maker’s obligations hereunder to Holder, the
Maker hereby grants to the Holder a security interest in the following internet
domain names and related websites: www.weeddepot.com, www.420careers.com,
www.ratemystrain.com and www.marijuanamd.com (the “Collateral”). Other than the
liens granted hereby, after giving effect to the lien subordination set forth
herein, Maker represents and warrants to Holder that the Collateral is not
subject to any liens or encumbrance which is superior to Holder’s lien. The
Maker covenants and agrees that it shall not grant any further liens in or
otherwise further encumber the Collateral.  

--------------------------------------------------------------------------------

By countersigning this Note, Kae Yong Park and Howard R. Baer agree to
subordinate their security interest in the Collateral to the security interest
of Holder granted hereby, so that, after giving effect to the liens granted
hereby to Holder and said subordination, Kae Yong Park and Howard R. Baer shall
have a subordinated lien in the Collateral.

 

Executed as an instrument under seal, as of the date first above written. This
Note shall not become an obligation of the Maker until countersigned by Holder
and returned to Maker.

 

MAKER: 

 

 

WITNESS:Northsight Capital, Inc. 

 

______________________________________/s/ John P Venners
                                   

WitnessJohn P. Venners, EVP Operations  

Print Name: ___________________________

 

 

Howard R. Baer and Kae Yong Park are executing this Note for the sole purpose of
subordinating their liens in the Collateral and shall have no liability under
this Note.

 

[Signatures follow]

 

 

Howard R. BaerKae Yong Park 

 

/s/ Howard Baer                                                   /s/ Kae Yong
Park                                    

Howard R. BaerKae Yong Park 

 

 

ACCEPTED AND AGREED BY HOLDER

 

/s/ John Lemak                                                    

By: John Lemak, duly authorized

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

EXHIBIT 1 – NOTES REFINANCED

 

 

 

Original Notes

Balance

05/01/2017

 

Principal

40,000

05/15/2017

 

Principal

50,000

06/01/2017

 

Principal

20,000

06/15/2017

 

Principal

10,000

06/29/2017

 

Principal

20,000

 

 

 

140,000

 

 

New Note

Balance

 

 

Original Principal

140,000

 

 

Accrued Interest

-

6/30/2017

 

New Note Principal

140,000

 

 

 

 

--------------------------------------------------------------------------------

3